DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason(s) for allowance is/are clear based on the Applicant’s arguments of record filed on 12/07/2021, which are persuasive with respect to the currently claimed subject matter that is/are not taught nor suggested by the prior art of record, either alone or in combination.  As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).

Specifically, with regard to independent claim 1, the prior art of record fails to disclose or reasonably suggest: “An imaging device, comprising:
a plurality of pixels, wherein each pixel of the plurality of pixels includes:
a plurality of boost lines that includes a first boost line and a second boost line, wherein
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions,
the first boost line is different from the second boost line, …
the second boost line is in contact with a gate of the amplification transistor”, in combination with other limitations recited in the claim.


	an imaging device that includes:
		a plurality of pixels, wherein each pixel of the plurality of pixels includes:
a plurality of boost lines that includes a first boost line and a second boost line, wherein
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions,
	the first boost line is different from the second boost line, …
	the second boost line is in contact with a gate of the amplification transistor”, in combination with other limitations recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manabe (US 2014/0299925 A1) discloses a pixel cell includes a shield line that serves as a floating diffusion boost line (Fig.2B: shield line 250b).
Ahn et al. (US 2011/0036969 A1) discloses a unit pixel includes a photodetector, a transmission transistor for transmitting charges generated from the photodetector to a floating diffusion area, a reset 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696